Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 03/01/21. Claims 1-33 are currently pending in the application, with claims 1-3, 65, 12, 14, and 21-32 having being withdrawn.  Accordingly, claims 4-5, 7-11, 13, 15-20, and 33 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further reiterates that because no species request was requested by the Examiner for claim 15 for a third agent, the claim is examined over any possible agent that is encompassed by the group delineated in section 3 of claim 15.  Consequently, the Examiner is not bound by applicant’s species election for a third agent.  

Applicant’s argument with respect to the 112(a) rejection over treating every single disease delineated in claims 1 and 33.  While applicant amended the claims to delete “fatty liver disease”, nowhere in the specification did applicant demonstrate treatment of NASH with cirrhosis and every other metabolic-related disease as suggested in the claims.   While the state of the art supports similar characteristics between NASH, NASH with liver cirrhosis, NASH with liver cirrhosis and hepatocellular 


Applicant’s arguments with respect to treating as encompassing prevention have been fully considered but are not found persuasive.  Applicant argues that due to the amendment, the 112(a) rejection is now moot.  Such arguments are not found persuasive as the examiner maintains that the specification on pgs. 11-12, lines 34-35 teaches that treatment encompass prophylactic or prevention of said disease.  Given that applicant has yet to demonstrate prevention of NASH or its associated related disease with Compound D and A and given that NASH entails hereditary predisposition, the examiner maintains that genetic factors cannot be prevented.  Consequently, the examiner maintains that applicant has enabled the claims to prevent NASH or NASH-related diseases as suggested in the claims.  Consequently, the 112(a) rejection over the term “treating” as encompassing “prevention” remains proper and is maintained.  

inter alia compound A.  While Didiuk teaches a finite compounds of ACCi, the examiner maintains that it would have been obvious to try the ACCi taught by Didiuk including compound A since Didiuk teaches that said compounds were useful in treating diseases mediated by ACC enzyme.  Consequently, the examiner maintains that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  
As a result, the examiner maintains that Boehm and Didiuk still render obvious the instant invention.  



Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5, 7, 9-11, 13, 15-20, and 33 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating NASH and NASH with liver fibrosis, NASH with cirrhosis, NASH with cirrhosis and with hepatocellular carcinoma by administering compound D and compound A, does not reasonably provide enablement for treating every single disease or condition delineated in claims and 5 by administering the aforementioned combination.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a disease or condition selected from the list delineated in claims 4-5, 15, and 33, the method comprising administering to a patient in need of such treatment a therapeutically effective amount of compound D or a pharmaceutically acceptable salt thereof, in combination with at 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,

	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a disease or condition selected from the list delineated in claims 4-5, 15, and 33, the method comprising administering to a patient in need of such treatment a therapeutically effective amount of compound D or a pharmaceutically acceptable salt thereof, in combination with at least a therapeutically effective amount of a compound A or a pharmaceutically acceptable salt thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated treatment of NASH by administering compound A and compound D, nowhere in the specification did applicant demonstrate treatment of every single condition or disease delineated in the aforementioned claims. While the state of the art supports similar characteristics between NASH, NASH with liver cirrhosis, NASH with liver cirrhosis and hepatocellular carcinoma, applicant failed to delineate which other metabolic related disease occurred 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every NASH with cirrhosis and with every metabolic related disease by administering the combination of compound D and compound A or pharmaceutically salts thereof”. While such “treatment” might theoretically be possible for treating NASH, as a practical matter it is nearly impossible to achieve a treatment for all NASH with cirrhosis and every metabolic related disease with the same combination especially given their contrasting etiology. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said combination to treat every NASH with cirrhosis and metabolic related disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the treatment of NASH with cirrhosis and every metabolic related disease as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.






Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 4-5, 7-11, 13, 15-20, and 33 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating NASH and NASH with liver fibrosis, NASH with cirrhosis, NASH with cirrhosis and with hepatocellular carcinoma by administering compound D and compound A, does not reasonably provide enablement for preventing or prophylactically treating every single disease or condition delineated in claims and 5 by administering the aforementioned combination.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a disease or condition selected from the list delineated in claims 4-5, 15, and 33, the method comprising administering to a patient in need of such treatment a therapeutically effective amount of compound D or a pharmaceutically acceptable salt thereof, in combination with at least a therapeutically effective amount of a compound A or a pharmaceutically acceptable salt thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all diseases and conditions delineated in said claims comprising administering said combination.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a disease or condition selected from the list delineated in claims 4-5, 15, and 33, the method comprising administering to a patient in need of such treatment a therapeutically effective amount of compound D or a pharmaceutically acceptable salt thereof, in combination with at least a therapeutically effective amount of a compound A or a pharmaceutically acceptable salt thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated treatment of NASH by administering compound A and compound D, nowhere in the specification did applicant demonstrate prevention of any condition or disease delineated in the aforementioned claims.  Specifically, the specification on pgs. 11-12, lines 34-35 teaches that treatment encompasses prophylaxis and/or prevention.  Moreover, the examiner contends that because NASH’s complete etiology is unknown and given that NASH possesses some genetic causation factors, the examiner maintains that such prevention cannot occur since genetic factors cannot be prevented.  Since applicant has failed to demonstrate prevention of any disease delineated in the aforementioned claims, the examiner contends that applicant has not enabled the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of every fatty liver disease by administering the combination of compound D and compound A or  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said combination to prevent every NASH disease and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for said diseases, other than alleviating NASH or NASH with associated conditions by administering compound A and compound D. The latter is corroborated by figures 10 and 18-20  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for preventing NASH as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 7-11, 13, 15-20, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boehm et al. (U.S. 2018/0051012 A1, previously cited) and Didiuk et al. (WO 2012/042433 A1, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Boehm et al. teach DGAT2 compounds of formula I that are useful in treating diseases (see abstract).  Specifically, Boehm et al. teach the use of the DGAT2, compound D, (i.e. applicant’s compound D):

    PNG
    media_image1.png
    239
    492
    media_image1.png
    Greyscale



                                                                                	
	Boehm et al. do not specifically teach administration of compound D or pharmaceutically salt thereof in combination with compound A or pharmaceutically salt thereof.

Didiuk et al. teach N-pyrazolospiroketone acetyl-CoA carboxylase (ACC) inhibitors and their use in treating diseases modulated by inhibition of ACC (see abstract).  Additionally, Didiuk et al. teach that said inhibition would be useful in treating fatty liver disease including NAFLD (see pg. 2, lines 15-18, pgs. 7-8, and pg. 31).  Importantly, Didiuk et al. teach compound A (see pg. 4, lines 24-25) or a pharmaceutically acceptable salt (see pg. 6).  Importantly, Didiuk et al. teach that 
It is noted that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine compound D and compound A to treat or alleviate NASH since Boehm et al. teach that compound D would be effective in treating NASH and om view of Diduik who teaches that compound A is useful in treating NASH.  Given the teachings of Boehm and Didiuk, one of ordinary skill would have been motivated to combine compound D and compound A with the reasonable expectation of providing a composition that is not only effective in treating NASH but also effective in reducing TG levels.  

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/07/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.